DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election without traverse of Group I, drawn to a method of treating a subject having brain cancer by administering the claimed LRRK2 protein inhibitor, in the reply filed 8/12/22 is acknowledged.  Upon further consideration, the species requirement is hereby withdrawn.
Claims 1 and 25 are pending.  Claims 1 and 25 have been amended.  Claims 1 and 25 are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (US Patent 9,266,890 B2).
Gray et al. teach novel pyrimido-diazepinone compounds that are used in the treatment of various diseases, disorders, and conditions (abstract), such as brain cancer (col. 24, lines 7 and 43), and more specifically glioblastoma multiforme (col. 7, line 36).  A preferred compound is IV-38 (col. 95 in Table 4), which is shown below and has the same structure as the claimed compound (12) (3-methoxy-4-(4-(methylamino)-5-(trifluoromethyl) pyrimidin-2-ylamino)phenyl) (morpholino)methanone.

    PNG
    media_image1.png
    281
    567
    media_image1.png
    Greyscale

	Furthermore, Gray et al. teach pharmaceutical combinations comprising a first agent, which is a compound of the instant invention, and at least one co-agent (col. 32, lines 50-54).  In certain embodiments, these compositions may include an additional therapeutic agent, for example chemotherapeutic agents or other antiproliferative agents (col. 33, lines 11-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 25 is rejected under 35 U.S.C. 103(a) as being obvious over Gray et al. (US Patent 9,266,890 B2), as applied to claim 1, in view of Shachar et al. (US Patent Application 2011/0092960 A1).  
The instant claims are directed to a method of treating a subject having brain cancer by administering the claimed LRRK2 protein inhibitor and Avastin.  
Gray et al. teach as discussed above, however, fail to disclose Avastin.  
Shachar et al. teach that brain cancers, for example malignant gliomas, are notoriously difficult to treat and thus have a high mortality rate.  Avastin is taught to be useful for the local control of these malignant tumors (paragraph 0004).  In fact, Avastin is currently FDA approved for the treatment of recurrent glioblastoma multiforme (paragraph 0009).   
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have combined compound IV-38, as taught by Gray et al., with Avastin, as taught by Shachar et al., in the method of treating brain cancer.
A person of ordinary skill in the art would have been motivated to have combined compound IV-38 with Avastin because both are individually taught to be useful for treating brain cancer, in general, and glioblastoma multiforme, specifically.  Furthermore, Gray et al. teaches that additional chemotherapeutic and antiproliferative agents may be used in combination with compound IV-38.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating brain cancer by the therapeutically additive effect of two known active agents used for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627